Justice VOLLACK,
dissenting:
The majority holds that, because the claimant, John Apostolou, bargained for his position as a member of the ski patrol in exchange for ski passes for his girlfriend, he is not a “volunteer” under section 8-40-301(4), 3B C.R.S. (1993 Supp.), and is thus not excluded from receiving workers’ compensation benefits. The majority affirms the decision of the administrative law judge that Aposto-lou was an employee of Aspen Highlands for purposes of receiving benefits under the Workers’ Compensation Act, and was not a volunteer under the statute. Because I believe that, by the language of the statute, the legislature clearly intended to exclude someone in Apostolou’s position from benefits, and because I do not believe an employment relationship was created between the parties, I dissent.
I.
The principal question in this case is whether Apostolou was an employee or a volunteer under the terms of the Workers’ *1391Compensation Act1 when he was a member of the ski patrol at Aspen Highlands. The administrative law judge (the ALJ) decided, and the majority affirms, that Apostolou was an employee of the resort. The issue of whether Apostolou was an employee is a question of law, not of fact. The finding of the ALJ on this issue is not binding on this court. Brush Hay and Milling Co. v. Small, 154 Colo. 11, 388 P.2d 84 (1963). The ALJ interpreted section 8-40-301(4) as excluding Apostolou from the statute’s “volunteer” classification. In questions of statutory interpretation, this court is not bound by the ALJ’s determination. Transponder Corp. of Denver v. Property Tax Adm’r, 681 P.2d 499 (Colo.1984).
Section 8-40-301(4) of the Workers’ Compensation Act states in its entirety: “ ‘Employee’ excludes any person who volunteers time or services as a ski patrol person, a ski instructor, or race crew member for a passenger tramway operator, as defined in section 25-5-702(3), C.R.S.”
A court must give effect to statutory terms in accordance with their commonly accepted and understood meanings. Binkley v. People, 716 P.2d 1111 (Colo.1986). When the meaning of a statutory provision is plain and free from ambiguity, its language is not subject to interpretation. American Metal Climax, Inc. v. Claimant of Butler, 188 Colo. 116, 532 P.2d 951 (1975); People v. Mascarenas, 706 P.2d 404 (Colo.1985). Forced, subtle, strained, or unusual interpretation should never be resorted to where the language of the statute is plain, its meaning is clear, and no absurdity is involved. Harding v. Industrial Comm’n, 183 Colo. 52, 515 P.2d 95 (1973).
I find the meaning of section 8-40-301(4) to be clear and free from ambiguity. By its terms, a volunteer member of the ski patrol is not an employee for the purposes of receiving workers’ compensation benefits. Aposto-lou, as a volunteer member of the ski patrol, is not an employee under the statute.
Aspen Highlands maintains that it is industry practice for volunteer members of the ski patrol to receive free ski passes in exchange for their services. Apostolou does not dispute this assertion, and I find no reason to question it.2 Based on the record, there are two classes of ski patrol members: paid members who are employees of a resort, and volunteers whose only recompense consists of a free ski pass. Few, if any, ski patrol members perform their services in exchange for absolutely nothing. The legislature, therefore, must have meant to include in the statutory category of “volunteers” those ski patrol members who receive ski passes in exchange for their services.3
II.
The majority attempts to differentiate Apostolou from other volunteer ski patrol members covered under the statute. For example, the majority concludes, based on the ALJ’s findings, that Apostolou would not have agreed to become a volunteer member of the ski patrol if he did not receive the passes. The majority ignores the fact, however, that, given industry practice, very few people would volunteer to be members of the ski patrol if they did not receive free ski passes. Apostolou is no different from other ski patrol volunteers in this respect.
The record reveals that since Apostolou already had a ski pass because of his position as a part-time ski instructor, he negotiated for ski passes for his girlfriend to use when *1392she visited him for two weeks in January. In the end, however, he received the equivalent of what the other ski patrol members received: a free ski pass.4
The only difference, then, between Aposto-lou and other ski patrol members is the “bargaining” aspect of the transaction. The majority opinion concludes that, because Apostolou “bargained” for his girlfriend’s ski passes in exchange for his services, he is different from those ski patrol volunteers who received the passes without additional bargaining. Relying on this distinction, the majority excludes Apostolou from section 8-40-301(4). The majority focuses on the process through which Apostolou received his ski passes and concludes that his additional bargaining created an implied employment contract with Aspen Highlands.
I do not believe that an employment relationship exists solely because there has been bargaining between the parties. By its reasoning, the majority creates a new class of people covered under the Workers’ Compensation Act: those who are nominally volunteers — who receive no wages or other substantial compensation — but who have “bargained” for some aspect of their relationship with the employer. This is a nebulous categorization and will only serve to create confusion for administrative agencies and to alter the relationship between employers and their employees and volunteers. How much bargaining has to take place before an “employment” relationship is created? Will negotiations over a volunteer’s work schedule suffice? I submit that there is always some element of bargaining that occurs between volunteers and the organization for which they work, whether it is over scheduling, fringe benefits, or any other condition of the working environment. Bargaining, alone, cannot elevate a volunteer to the status of an employee who is eligible for workers’ compensation benefits.
III.
Apostolou is a sympathetic claimant. His injury prevented him from working for eight months. At the time of the hearing he had accumulated over $15,000 in medical bills, and it was possible that he needed additional surgery. The majority, however, should not create a legal fiction that Apostolou was an employee of Aspen Highlands so that he may collect workers’ compensation benefits. The statutory language is clear: volunteer ski patrol members are not “employees” under the Workers’ Compensation Act. The majority circumvents section 8-40-301(4) and, through judicial fiat, creates a new class of employees to receive workers’ compensation benefits: those who have “bargained” for some condition of their volunteer position. In my opinion, the legislature clearly intended, by the language of the statute, that someone in Apostolou’s circumstances was not entitled to workers’ compensation benefits. I dissent.
I am authorized to say that Chief Justice ROVIRA and Justice SCOTT join in this dissent.

. §§ 8-40-101 to 8-54-127, 3B C.R.S. (1986 & 1993 Supp.).


. Because the matter arose through the administrative hearing process and not by trial, the record available on review is limited.


. The term "volunteer” is not defined in the Workers’ Compensation Act. However, Black’s Law Dictionary 1413 (5th ed. 1979), defines volunteer as "a person who gives his [or her] services without any express or implied promise of remuneration.” According to IB Arthur Larson, Workmen’s Compensation Law § 47.43(a) (1992), unless the parties so intend, gratuities and discounts do not constitute the equivalent of wages and are not considered remuneration under an employment contract. Because of the clear statutory language excluding Apostolou from workers’ compensation benefits, however, it is not necessary to reach the issue of whether the parties intended to create an employment contract or intended that the ski passes received by Apos-tolou’s girlfriend were the equivalent of wages.


. In fact, his bargaining resulted in his receiving less than what the other ski patrol members obtained for their services: his girlfriend used the complimentary passes only four to ten times. After her visit ended, Apostolou received no more ski passes, even though he continued to volunteer until his injury, which occurred three weeks later.